'




              Ao43s                     I   ADMINISTM TIVEOFFICEOFTHEUNITEDSTATESCOURTS                   FORCOURTUSEONLY         )
              (Rev.04/18;WDVARev.92/19)                                                                                           l
                                        t
                                        l            TRANSCRIPT ORDER FORM                                DUEDATE:
              PleaseRead lnstrucdqnson Pa e2.
              1. REQOESTOR'S i                NAME                                         TECEPHONE NUMBER
                     INFORMATION:)
                                 l
                                              xuathanShaw                                  310-593-4933
              DATEOFREQUEST                   EMAILADDRESSLTranscriptwillbeemailedtothisaddress.j
              9/27/19                             jshaw@ hawkridgellc-com
              MAILINGADDRESS (                                                             CITY,STATE,ZIPCODE
              12424 W ilshireBlyd,#1430                                                    L osA ngeles,CA 90025
              2.TM NSCRIPT              ,     NAM E OF COURT REPORTER
                REOUESTED:                    Ella Surber

                                              Q.
                                              .
                                               R CHECKHEREj
                                                          s
                                                          z IFI
                                                              JEARINGWASRECORDEDBYFTR
              CASENUMBER                      CASE NAME                                    JUDGE'SNAME
              1:19CR 16                 '     U SA v.Indivior,Inc.and lndivior,PL C        Pam ela M eade Sargent
                                        E
              DATEIS)OF                       TYPE0FPROCEEDINGIS)                          LOCATION 0FPROCEEDING
              PROCEEDINGIS) 1
                            '
              8/9/19                    '     conferencecCall                              Abdington

              REQUESTISF0R:(qelectone?j
                                    j
                                      r.q FULLPROCEEDING .
                                                  '      Q.
                                                          Zj--
                                                            -; SPECIFICPORTIONIS)LMustspecl
                                                                                          bbelow?
         '
              SPECIFICPORTIONIS
                              :)REQUESTED (lfapplicable?:

                                    i
              3 SERW CE TURNAkOUND CATEGORY REQUESTED:                                                                            !
                 SeePa e2 ordèscri tionso eachserviceturnaroundcate o .                                                .          I
              j
              ----
                 jOrdinary(30-Diy)                                          gs
                                                                             z Daily
              (
              1
              j
              -q.l14-Day       ,
                               '    '                                       r-jHourly
                  Expedited(7-Dg
                               iy)                                          ('
                                                                             j
                                                                             -'
                                                                              1-RealTime
                                                                              -
    .>   ..   .. -
                     C-DV ...vw ...v=-..w...-=.vx                   ..-.                   .'- . .
                                                                                                 u,'m'o ,'< '              '   =-.,.'.

              4.CERTIFICATION: B si nin below ,Icerti thatIw ill a a1lchar es de osit lusadditional.                              .
              DATE                     SIGNATURE
                9226/19             E             Jonathan Shaw
                                    1

                          Ifyou havè(any questions,pleasecontactthecourtreportercoordinatorat(434)847-5722
                          or by em ailto CRc@ vaw d.uscourts.gov.

                          TranscriptFee Rates can be found on ourw ebsite underStanding Ordersat:
                          hl
                               //w - ! .
                             p:.       vawd.uscourts.gov/m edia/ls76/transcriptszol8-3.pdf
                          xoTE:p-or:m mustbeflattenedpriortoelectronically filingin cM/EcFsothatallfillablefieldscan
                          no longerbem odified.
                       Case 1:19-cr-00016-JPJ-PMS Document 176 Filed 09/30/19 Page 1 of 1 Pageid#: 1434
                             = ,.                                                                    =.             ..
